ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_01_EN.txt. 71 ICAO COUNCIL (DECL. ZAFRULLA KHAN)

President Sir Muhammad ZAFRULLA KHAN makes the following decla-
ration:

I much regret | am unable to agree that Article 84 of the Convention
read with Articles 5 (4), 15 and 18 of the Rules for the Settlement of
Differences provides a right of appeal against a decision of the Council of
ICAO rejecting a preliminary objection to its competence-to handle an
application or complaint. It seems to me that the considerations that
have impelled the Court to arrive at the opposite conclusion do not
carry the matter any further than the desirability of a provision to that
effect. However strong that desirability may be it cannot serve as a sub-
stitute for the lack of such a provision in the Convention read with the
relevant rules. The entire scheme of the Rules excludes the possibility of
an appeal against a decision of the Council rejecting a preliminary objec-
tion against its competence. The remedy for the correction of this situa-
tion, if a correction should be desired, would be by way of amendment of
the Convention and the Rules, and not by reading into them a meaning
which they are not capable of bearing.

Nor am I able to agree that Section | of Article II of the Transit
Agreement contemplates only cases of injustice or hardship occasioned
by action which is lawful but is prejudicial, and that to the extent to
which a complaint under that Section alleges unlawful action as the cause
of the injustice or hardship complained of, it becomes assimilable to the
case of an application for the purposes of appealability to the Court.

In view, however, of the finding of the Court that the Council of
ICAO has jurisdiction to entertain the Application and Complaint laid
before it by the Government of Pakistan on 3 March 1971, a finding with
which I am in entire agreement, my dissent on the question of the admissi-
bility of India’s appeal assumes a purely academic aspect.

A large part of the submission of India’s counsel to the Court was
devoted to the exposition of irregularities of procedure alleged to have
been committed by the Council of ICAO in dealing with India’s Prelim-
inary Objection to its assumption of jurisdiction in respect of Pakistan’s
Application and Complaint. The purpose of this exposition was to
persuade the Court to hold that the proceedings before the Council were
vitiated by these alleged irregularities and that the decision of the Council
on India’s Preliminary Objection was thus rendered void and of no effect
and should consequently be set aside.

These alleged irregularities fall broadly into two categories; those
relating to the ‘‘manner and method” of arriving at the decision appealed
against, and those resulting from failure to comply with the requirements
laid down in Article 15 of the Rules for the Settlement of Differences.

As regards the first category, India’s objections and suggestions were
thoroughly debated in the Council (Memorial of India, Annex E, (e),
Discussion, paras. 50-84) and the rulings of the President were upheld by

29
72 ICAO COUNCIL (DECL. ZAFRULLA KHAN)

the Council. Nothing urged by India’s counsel in his submissions to the
Court in this context has served to raise any doubt in my mind concerning
the correctness and propriety of the President's rulings and of the pro-
cedure followed by the Council.

As regards the second category, the brief answer to India’s objections
is that Article 15 of the Rules for the Settlement of Differences has no
relevance to a decision on a preliminary objection. The subject of Pre-
liminary Objection and Action Thereon is dealt with in Article 5 of the
Rules. This Article is comprised in Chapter III of the Rules, which deals
with Action upon Receipt of Applications. The Article is self-contained
and comprehensive. The procedure for dealing with a preliminary ob-
jection is prescribed in paragraph (4) of Article 5 which runs as follows:
“If a preliminary objection has been filed, the Council, after hearing the
parties, shall decide the question as a preliminary issue before any further
steps are taken under these Rules.” This is exactly what the Council did.

Article 15 of the Rules is contained in Chapter IV which prescribes
the procedure to be followed in respect of “Proceedings”, which start
after a preliminary objection has been disposed of and which relate to the
merits of the case. Article 15 which is headed “Decision” obviously has
reference to a decision on the merits, and does not relate back to a
decision on a preliminary objection disposing of the question as a pre-
liminary issue before the commencement of proceedings on the merits.

The record of the discussion before the Council does not show that
India urged compliance by the Council with the requirements of Article
15. Even before the Court some of the alleged irregularities were men-
tioned for the first time in the oral submissions of counsel and the list
was expanded in reply. Be that as it may, it is clear that Article 15 of the
Rules has no application to a decision on a preliminary objection. The
Council rightly proceeded on that assumption and not a single member
gave expression to a difference of view.

Judge LACHS makes the following declaration:

Feeling as I do that there are certain observations which should be
made on some aspects of the Judgment, } avail myself of the right
conferred by Article 57 of the Statute of the Court and append hereunder
the following declaration.

]
While I fully agree with the findings of the Court concerning its com-

petence to entertain the appeal, I wish to comment further on the inter-
pretation of Article 84 of the Chicago Convention on International Civil

30
